     Case 3:19-cv-02454-MMA-MSB Document 64 Filed 12/17/20 PageID.1244 Page 1 of 2



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     TY STEWART, et al.,                                Case No.: 19cv2454-MMA (MSB)
12                                      Plaintiffs,
                                                          ORDER SETTING TELEPHONIC CASE
13     v.                                                 MANAGEMENT CONFERENCE
14     KODIAK CAKES, LLC,
15                                    Defendant.
16
17          The Court held a telephonic Case Management Conference with counsel for the
18    parties on December 17, 2020. As discussed with and agreed upon by both parties, the
19    Court ORDERS as follows:
20          1.    The parties are to meet and confer forthwith about their discovery disputes
21    regarding (a) Plaintiffs’ Requests for Production (Set One) and (b) Defendant’s
22
      Interrogatories and Requests for Production (Set One). If they have not resolved such
23
      disputes, they must place a joint call to chambers at (619) 557-6632, no later than
24
      January 7, 2021.
25
      ///
26
      ///
27
      ///
28

                                                      1
                                                                               19cv2454-MMA (MSB)
     Case 3:19-cv-02454-MMA-MSB Document 64 Filed 12/17/20 PageID.1245 Page 2 of 2



1             2.   The Court SETS a further telephonic, attorneys-only Case Management

2     Conference for March 15, 2021, at 2:00 p.m. Plaintiff’s counsel is to arrange and initiate
3     the conference call. The telephone number for Judge Berg’s chambers is (619) 557-
4     6632.
5             IT IS SO ORDERED.
6     Dated: December 17, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19cv2454-MMA (MSB)
